Citation Nr: 0408372	
Decision Date: 03/31/04    Archive Date: 04/02/04

DOCKET NO.  00-18 609A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, and appellant's spouse


ATTORNEY FOR THE BOARD

J.W. Kim, Associate Counsel 


INTRODUCTION

The veteran had honorable active military service from 
January 1956 to March 1962, and other than honorable service 
from May 1962 to May 1964.  In an Administrative Decision, 
dated in April 1990, the RO determined that the character of 
the veteran's discharge for his period of military service 
dating from May 1962 to May 1964 was issued under conditions 
that constituted a legal bar to Department of the Veterans 
Affairs (VA) benefits, except for VA health care under 
Chapter 17, Title 38, United States Code.

This appeal to the Board of Veterans' Appeals (Board) arises 
from an August 2000 rating decision by the VA Regional Office 
(RO) in Atlanta, Georgia.  In that decision, the RO 
determined that the veteran had not submitted new and 
material evidence to reopen the previously denied claim of 
entitlement to service connection for bilateral hearing loss.  
The veteran perfected a timely appeal of this determination.  
In September 2001, the veteran testified before the 
undersigned Veterans Law Judge at a Travel Board hearing.  In 
a January 2002 decision, the Board reopened and remanded the 
issue of service connection for bilateral hearing loss for 
further development.  

At the September 2001 Board hearing, the veteran submitted 
evidence consisting of an August 2001 lay statement from an 
acquaintance, as well as an undated statement of a friend, 
regarding the veteran's bilateral hearing loss.  The veteran 
waived RO consideration of these documents.  38 C.F.R. § 
20.1304 (2001).

Also at that Board hearing, the veteran raised the issue of 
entitlement to service connection for tinnitus, based on his 
periods of active, honorable military service.  Since this 
matter has not been developed and adjudicated for appellate 
review, it is referred to the RO for appropriate action.





FINDING OF FACT

A bilateral hearing loss disability was not shown during the 
veteran's active, honorable military service, or within one 
year thereafter, and is not shown to be related to any 
incident of that service.


CONCLUSION OF LAW

A bilateral hearing loss disability was neither incurred in 
nor aggravated by the veteran's period of active, honorable 
military service, and it cannot be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1112, 1113, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act

The Board notes that during the course of this appeal the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (hereinafter VCAA).  Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000).  This liberalizing law and its 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West 2002); 38 C.F.R. §§ 3.102, 3.159(c)-(d) (2003).

The VCAA and its implementing regulations also include new 
notification provisions.  Specifically, they require VA to 
notify the claimant and the claimant's representative, if 
any, of any information and medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b) (2003).  

Recently, the U.S. Court of Veterans Appeals held that a 
service-connection claimant must be given a VCAA-complying 
notice before an initial unfavorable agency of original 
jurisdiction decision on the claim.  Pelegrini v. Principi, 
17 Vet. App. 412 (2004).  Such a notice letter consistent 
with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  
Pelegrini, 17 Vet. App. at 422.  

The record reflects that VA has made reasonable efforts to 
notify the veteran of the information and medical evidence 
necessary to substantiate his claim.  In a May 2003 letter, 
VA informed the veteran and his representative of the 
evidence necessary to substantiate a claim for service 
connection.  Additionally, the veteran was provided with a 
copy of the appealed August 2000 rating decision, the 
September 2000 statement of the case, a January 2002 Board 
decision, and a July 2003 supplemental statement of the case.  
These documents provided notice of the law and governing 
regulations, as well as the reasons for the determinations 
made regarding his claim.  By way of these documents, the 
veteran was also specifically informed of the cumulative 
evidence already having been previously provided to VA, or 
obtained by VA on his behalf.  

Additionally, VA has made reasonable efforts to inform the 
veteran and his representative of the evidence he was 
responsible for submitting and what evidence VA would obtain 
on his behalf.  Specifically, the May 2003 letter asked the 
veteran to submit medical records pertaining to treatment for 
bilateral hearing loss, or to adequately identify any such 
records to allow VA to request them on his behalf.  The 
letter also asked the veteran to inform VA of any additional 
information or evidence that might help support his claim.  
Additionally, the letter informed the veteran that VA would 
obtain relevant records from any federal agencies, as well as 
records from state or local governments, private doctors and 
hospitals, and current and former employers.  Furthermore, 
the letter informed the veteran that it is his responsibility 
to ensure that VA receives all requested records that are not 
in the possession of a federal agency.  Additionally, in a 
February 2004 letter, VA provided the veteran with another 
opportunity to submit any additional evidence concerning his 
appeal.  Thus, the Board finds that the aforementioned 
correspondences informed the veteran of the evidence he was 
responsible for submitting and what evidence VA would obtain 
in order to substantiate his claim.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In addition, the Board 
finds that VA has made reasonable efforts to inform the 
veteran that he could submit any information or evidence in 
support of his claim.  See Pelegrini v. Principi, supra.

Furthermore, the record reflects that VA has made reasonable 
efforts to obtain relevant records adequately identified by 
the veteran.  Specifically, the information and evidence that 
have been associated with the claims file consist of the 
veteran's service records, postservice private and VA medical 
records, lay statements of the veteran's friends, and 
assertions made by the veteran in support of his claim.  
Moreover, the Board observes the veteran's May 2001 statement 
in which he stated that he did not have any additional 
evidence to submit.  At the September 2001 Board hearing, the 
veteran again stated that he had no additional evidence 
pertaining to his claim.

Under the circumstances in this case, the Board finds that 
the veteran has received the notice and assistance 
contemplated by law and adjudication of the claim of 
entitlement to service connection for bilateral hearing loss 
poses no risk of prejudice to the veteran.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  

II.  Factual Background

The veteran's service medical records for his honorable 
period of service from January 1956 to February 1962 reveal 
normal hearing and no complaints of hearing loss.  A review 
of the veteran's service medical records for his period of 
service characterized as other than honorable also shows no 
complaints of hearing loss within the one-year presumptive 
period.  

The first indication of hearing loss in the record appears in 
a September 1981 private discharge summary, which shows a 
diagnosis of otosclerosis of the left ear and subsequent 
stapedotomy.  The summary also indicates that the veteran 
noted decreased hearing many years ago and that it had 
worsened in the past year.

An October 1981 private discharge summary shows complaints of 
vertigo, a diagnosis of perilabrythine fistula of the left 
ear, and a subsequent revision stapedotomy.  

A subsequent October 1981 ENT audiology report reveals speech 
discrimination of 100 percent for the right ear and 96 
percent for the left ear.  Regarding the left ear, the 
examiner assessed the veteran with moderate mixed loss.  The 
examiner noted a 5 decibel improvement in speech sensitivity 
since pre-operation evaluation, 15 decibel poorer bone 
conduction at 4000 Hz, and excellent speech discrimination.  
As for the right ear, the examiner assessed no change since 
pre-operation evaluation.  

In a May 1990 statement, the veteran stated that he had been 
exposed to heavy artillery during service.  He stated that, 
after an artillery exercise, he began to experience periods 
of pressure in his ears that were accompanied by difficulty 
hearing.  He also stated that he experienced ringing in his 
ears.

The record contains numerous VA outpatient treatment reports 
from January 1994 to February 2000.  By way of summary, they 
show the use of hearing aids in both ears, complaints of 
decreased hearing in both ears and drainage from the right 
ear, reports of right ear infection, and a diagnosis of 
otitis.  

The record also contains two lay statements dated August 2001 
that indicate that the veteran had normal hearing prior to 
entering service and deteriorating hearing since separation.

In an August 2001 statement, the veteran's representative 
stated that the veteran's 1964 service medical records 
contained a reference to drainage from the ears.

At the September 2001 Board hearing, the veteran testified 
that he had been exposed to artillery noise during service 
and that he had not been allowed to use earplugs.  He also 
stated that he had reported drainage from his ears while in 
service.  

The veteran underwent a VA audiology examination in June 
2003, at which time puretone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
N/A
50
40
45
45
LEFT
N/A
70
60
65
75

Speech audiometry revealed speech recognition ability of 98 
percent in the right ear and 90 percent in the left ear.  The 
average puretone threshold of the right ear was 45 decibels.  
The average puretone threshold of the left ear was 67.5 
decibels.  

The examiner noted that the veteran had a stapedectomy in 
September 1981with resulting perilabyrinthine fistula of the 
left ear.  The examiner also noted an October 1981 
postoperative hearing evaluation that revealed bilateral 
conductive loss with abnormal bone-conduction thresholds only 
at 2000 Hz in the right ear (30 decibels hearing loss) and at 
4000 Hz in the left ear (35 decibels hearing loss).  The 
examiner observed that such bone-conduction findings are 
frequently seen with ossicular fixation disorders.  In 
addition, the examiner noted that the veteran's service 
medical records suggested normal hearing via whispered-voice 
and spoken-voice tests conducted in August 1957, December 
1958, and February 1960.  Lastly, the examiner noted that 
audiometry revealed normal thresholds (0 decibels hearing 
loss) in both ears at 2000 Hz and 4000 Hz in February 1962 
and normal thresholds between 500 Hz and 4000 Hz in January 
1964.  

The examiner then opined that, in light of the veteran's 
military records showing normal hearing in both ears in 
January 1964 (nearly two years after honorable discharge) and 
civilian records indicating conductive loss in 1981 
consistent with ossicular chain fixation and diagnosis of 
perilabyrinthine fistula, it is considered highly unlikely 
that the veteran's hearing loss is at all related to military 
service.

III.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 3.303(a) (2003).  
Service connection may also be awarded for a chronic 
condition when: (1) a chronic disease manifests itself and is 
identified as such in service (or within the presumptive 
period under 38 C.F.R. § 3.307 (2003)) and the veteran 
presently has the same condition; or (2) a chronic disease 
manifests itself during service (or within the presumptive 
period) but is not identified until later and there is a 
showing of continuity of symptomatology after discharge.  38 
C.F.R. § 3.303(b) (2003); see 38 C.F.R. § 3.309 (2003).  

Impaired hearing will be considered a disability for VA 
purposes when the auditory threshold in any of the 
frequencies of 500, 1000, 2000, 3000, and 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of these frequencies are 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385 (2003).

The Board observes that the veteran's service medical records 
for his period of honorable service, as well as one year 
following his honorable service, are silent as to any 
complaints or diagnoses of hearing loss.  The Board also 
observes that postservice medical records do not show any 
complaints or diagnoses of hearing loss until 1981, which is 
almost 20 years after the veteran's separation from his 
period of honorable service.  Moreover, postservice records 
fail to establish a link between his hearing loss and 
service.  In addition, the Board observes the June 2003 VA 
examiner's assessment that the veteran had normal hearing 
during and at separation from his period of honorable service 
from January 1956 to March 1962, as well as in January 1964, 
which is nearly two years after honorable discharge.  
Furthermore, the Board observes the June 2003 examiner's 
opinion that it is highly unlikely that the veteran's hearing 
loss is at all related to military service.  

The Board acknowledges the veteran's contentions, as well as 
those of his friends and spouse, that he began to exhibit 
hearing loss shortly after his separation from service.  In 
this regard, the Board observes that they, as laypersons, are 
not competent to provide probative medical evidence on a 
matter such as the diagnosis or etiology of a claimed medical 
condition.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

As for the veteran's contention that he reported drainage 
from his ears during service, the Board observes that no such 
report is contained in the service medical records covering 
his period of honorable service from January 1956 to March 
1962 or within one year thereafter.  In this regard, the 
Board observes the August 2001 statement in which the 
veteran's representative stated that the veteran's 1964 
service medical records contained a reference to drainage 
from the ears.  The Board points out that this timeframe is 
outside of the one-year presumptive period.  Moreover, it is 
during the period of other than honorable service, which is 
not recognized for VA benefits purposes.

Given the foregoing, the Board concludes that the 
preponderance of the evidence is against the claim for 
service connection for bilateral hearing loss; the benefit-
of-the doubt doctrine is inapplicable and the claim must be 
denied.  See 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for bilateral hearing loss is denied.


	                        
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



